 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL XAVIER BRYANT,                             No. 1:16-cv-00190-DAD-JDP (HC)

12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT COURT DENY PETITION FOR WRIT
13           v.                                         OF HABEAS CORPUS AND MOTION FOR
                                                        LEAVE TO AMEND
14    W. MUNIZ,
                                                        ECF Nos. 26, 50
15                       Respondent.
                                                        OBJECTIONS DUE IN 14 DAYS
16

17          Petitioner Samuel Xavier Bryant, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. Petitioner proceeds on his first amended petition, which raises

19   numerous claims, including insufficient evidence, ineffective assistance of counsel, erroneous

20   jury instructions, and cruel and unusual punishment. After filing his traverse in support of his

21   first amended petition, petitioner has filed a motion for leave to file a second amended petition.

22   We recommend that the court (1) deny the first amended petition and (2) deny leave to amend.

23   I.     Background

24          We draw the following facts from the opinion of the Court of Appeal of the State of

25   California, Fifth Appellate District (“Court of Appeal”). See People v. Bryant, No. F066725,

26   2014 WL 7025677 (Cal. Ct. App. Dec. 12, 2014). A presumption of correctness applies to these

27   facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

28   An independent review of the record warrants adopting these facts as a fair and accurate summary
                                                       1
 1   of the underlying offenses. See Nasby v. McDaniel, 853 F.3d 1049, 1054-55 (9th Cir. 2017).

 2          This is a murder case involving a juvenile. Petitioner, who was sixteen years old at the

 3   time of the offenses, and his uncle, Joseph Jamal Hendrix, were charged with killing Jacob

 4   Ramirez and shooting Emmanuel Gomez. Both petitioner and Hendrix were members of the

 5   West Side Crips.

 6          On February 16, 2012, petitioner and Hendrix looked for Ramirez, who lived in the

 7   apartment below petitioner’s apartment. Petitioner and Hendrix “aggressively questioned”

 8   Ramirez’s friends and family during their search for Ramirez. Bryant, 2014 WL 7025677, at *2.

 9   Eventually, Ramirez stepped out of his apartment, and a fistfight broke out between petitioner,

10   Hendrix, and Ramirez. Ramirez punched petitioner, breaking his jaw. Petitioner then fired

11   several shots. One shot struck Ramirez’s apartment, another wounded Gomez, and a third struck

12   Ramirez in the chest. Ramirez’s mother testified that petitioner continued to shoot at Ramirez as

13   Ramirez crawled on the ground, wounded. Ramirez died from his injuries on April 7, 2012.

14          When interviewed by the police, petitioner stated that the dispute with Ramirez concerned

15   some marijuana petitioner had bought from Ramirez: Petitioner had bought ten dollars’ worth of

16   the drug from Ramirez, but later asked for a refund. Ramirez refused to return petitioner’s

17   money, leading to the fistfight and shooting.

18          Following a jury trial, Bryant was convicted of one count of first degree murder (Cal. Pen.

19   Code § 187(a)), one count of premeditated attempted murder (id. §§ 664, 187), two counts of

20   assault with a semiautomatic firearm (id. § 245), one count of discharging a firearm at an
21   inhabited dwelling (id. § 246), and one count of active participation in a criminal street gang (id.

22   § 186.22(a)). The Superior Court of Kern County sentenced Bryant to an aggregate prison term

23   of eighty-two years to life.

24   II.    Discussion
25          A federal court may grant habeas relief when a petitioner shows that his custody violates

26   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75
27   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

28   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254; Harrington v.
                                                        2
 1   Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08 (2003). In a

 2   Section 2254 proceeding, a federal court examines the decision of the last state court that issued a

 3   reasoned opinion on petitioner’s habeas claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192

 4   (2018). The standard that governs the federal court’s habeas review depends on whether the state

 5   court decided petitioner’s claims on the merits.

 6          When a state court has adjudicated a petitioner’s claims on the merits, a federal court

 7   reviews the state court’s decision under the deferential standard of Section 2254(d). Section

 8   2254(d) precludes a federal court from granting habeas relief unless a state court’s decision is

 9   (1) contrary to clearly established federal law, (2) a result of an unreasonable application of such

10   law, or (3) based on an unreasonable determination of facts. See § 2254(d); Murray v. Schriro,

11   882 F.3d 778, 801 (9th Cir. 2018). A state court’s decision is contrary to clearly established

12   federal law if it reaches a conclusion “opposite to” a holding of the United States Supreme Court

13   or a conclusion that differs from the Supreme Court’s precedent on “materially indistinguishable

14   facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation omitted). The state court’s

15   decision unreasonably applies clearly established federal law when the decision has “no

16   reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An unreasonable

17   determination of facts occurs when a federal court is “convinced that an appellate panel, applying

18   the normal standards of appellate review, could not reasonably conclude that the finding is

19   supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016). A federal

20   habeas court has an obligation to consider arguments or theories that “could have supported a
21   state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018) (quoting Richter,

22   562 U.S. at 102). One rule applies to all state prisoners’ petitions decided on the merits: the

23   petitioner must show that the state court’s decision is “so lacking in justification that there was an

24   error well understood and comprehended in existing law beyond any possibility for fairminded

25   disagreement.” Richter, 562 U.S. at 103.

26          Even when a state court does not explicitly address a petitioner’s claims on the merits, a
27   Section 2254 petitioner still must satisfy a demanding standard to obtain habeas relief. When a

28   state court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption
                                                        3
 1   arises that the state court adjudicated the claim on the merits under Section 2254(d). See Richter,

 2   562 U.S. at 99. And a federal habeas court’s obligation to consider arguments or theories that

 3   could support a state court’s decision extends to state-court decisions that offer no reasoning at

 4   all. See Sexton, 138 S. Ct. at 2557.

 5          If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

 6   Section 2254(d)’s deferential standard does not apply. See Visciotti v. Martel, 862 F.3d 749, 760

 7   (9th Cir. 2016). However, if the state court’s decision relies on a state procedural rule that is

 8   “firmly established and regularly followed,” the petitioner has procedurally defaulted on his claim

 9   and cannot pursue habeas relief in federal court unless he shows that the federal court should

10   excuse his procedural default. See Johnson v. Lee, 136 S. Ct. 1802, 1804 (2016); accord

11   Runningeagle v. Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If the petitioner has not pursued his

12   habeas claim in state court at all, the claim is subject to dismissal for failure to exhaust state-court

13   remedies. See Murray v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018).

14          If obtaining habeas relief under Section 2254 is difficult, “that is because it was meant to

15   be.” Richter, 562 U.S. at 102. As the Supreme Court has explained, federal habeas review

16   “disturbs the State’s significant interest in repose for concluded litigation, denies society the right

17   to punish some admitted offenders, and intrudes on state sovereignty to a degree matched by few

18   exercises of federal judicial authority.” Id. at 103 (citation omitted). The federal court’s habeas

19   review serves as a “guard against extreme malfunctions in the state criminal justice systems, not a

20   substitute for ordinary error correction through appeal.” Id. at 102-03 (emphasis added).
21          Here, petitioner raises eight habeas claims:

22              1. The Superior Court erroneously denied petitioner’s request for a bifurcated trial.

23              2. The jury had insufficient evidence to support its verdict on the prosecution’s gang

24                  allegation.

25              3. Petitioner’s sentence violated the Eighth Amendment’s prohibition against cruel

26                  and unusual punishment.
27              4. Petitioner is entitled to habeas relief for the arguments raised on appeal by his

28                  codefendant, his uncle Hendrix.
                                                         4
 1              5. There was insufficient evidence of premeditation and deliberation.

 2              6. Petitioner received ineffective assistance of counsel because his counsel failed to

 3                  investigate petitioner’s mental competence and his mental state at the time of the

 4                  offenses.

 5              7. Petitioner received ineffective assistance of counsel because his counsel failed to

 6                  move to try petitioner and Hendrix separately.

 7              8. Petitioner received ineffective assistance of counsel because his counsel failed to

 8                  seek certain jury instructions, and alternatively, the trial court erred by failing to

 9                  include those jury instructions sua sponte.

10   ECF No. 26. All claims were decided on the merits in state court. The Court of Appeal

11   addressed the first five claims on direct review in a reasoned opinion. Petitioner raised the

12   remaining claims in his habeas proceeding in state court, and the Court of Appeal and the

13   California Supreme Court summarily denied them. For efficiency’s sake, the analysis below

14   addresses petitioner’s claims out of order.

15          A. Insufficient Evidence Claims

16          A criminal conviction unsupported by evidence can violate the Fourteenth Amendment’s

17   promise of due process, see Jackson v. Virginia, 443 U.S. 307, 317-18 (1979), but a habeas

18   petitioner challenging the sufficiency of evidence must overcome “two layers of judicial

19   deference,” Coleman v. Johnson, 566 U.S. 650, 651 (2012). Under Jackson v. Virginia, the

20   appellate court on direct appeal decides “whether, after viewing the evidence in the light most
21   favorable to the prosecution, any rational trier of fact could have found the essential elements of

22   the crime beyond a reasonable doubt.” 443 U.S. at 319 (emphasis in original). On habeas

23   review, “a federal court may not overturn a state court decision rejecting a sufficiency of the

24   evidence challenge simply because the federal court disagrees with the state court. The federal

25   court instead may do so only if the state court decision was objectively unreasonable.” Maquiz v.

26   Hedgpeth, 907 F.3d 1212, 1225 (9th Cir. 2018) (quoting Coleman, 566 U.S. at 651). Combining
27   the Jackson and Section 2254 deference, petitioner must show that “no fairminded jurist could

28   conclude that any rational trier of fact could have found sufficient evidence to support the
                                                         5
 1   conviction.” Id. (emphasis in original).

 2              i. Premeditation and Deliberation
 3          Petitioner contends that, because he fired several gunshots in an impulsive reaction to his

 4   fistfight with Ramirez, the jury had insufficient evidence to find the premeditation and

 5   deliberation required for convictions of first-degree murder of Ramirez and attempted

 6   premediated murder of Gomez. A fairminded jurist could disagree.

 7          Under California law, “[m]urder is the unlawful killing of a human being, or a fetus, with

 8   malice aforethought.” Cal. Penal Code § 187. First-degree murder has the “additional elements

 9   of willfulness, premeditation, and deliberation.” People v. Gomez, 6 Cal. 5th 243, 282 (2018).

10   Similarly, attempted murder carries a harsher penalty if it was “willful, deliberate, and

11   premeditated.” Cal. Penal Code § 664(a). Deliberation refers to “careful weighing of

12   considerations in forming a course of action”; premeditation means “thought over in advance.”

13   People v. Koontz, 27 Cal. 4th 1041, 1080 (2002). “The true test is not the duration of time as

14   much as it is the extent of the reflection. Thoughts may follow each other with great rapidity and

15   cold, calculated judgment may be arrived at quickly.” Gomez, 6 Cal. 5th at 282.

16          Three categories of evidence “typically” suffice to show premeditation and deliberation:

17   (1) planning before the killing; (2) a relationship between the defendant and the victim that

18   supports a reasonable jury’s inference of a motive to kill; and (3) the manner of killing. People v.

19   Brooks, 3 Cal. 5th 1, 58-59 (2017). For example, evidence that a criminal defendant and his son

20   armed themselves, searched for the victim, killed the victim, and shot a witness in the process
21   could show planning. See People v. Rangel, 62 Cal. 4th 1192, 1213 (2016). Likewise, shooting

22   the victim multiple times or shooting a fleeing victim can show the manner of killing sufficient to

23   show premeditation and deliberation. See People v. Bolin, 18 Cal. 4th 297, 332 (1998) (“This

24   forensic evidence indicates defendant did not want merely to wound either victim; he wanted to

25   make certain they died.”).

26          Here, a fairminded jurist could find sufficient evidence of premeditation and deliberation
27   in the killing of Ramirez. Petitioner does not deny that he armed himself before confronting

28   Ramirez, that he searched for Ramirez, or even that he shot Ramirez while Ramirez was crawling
                                                        6
 1   away. The Court of Appeal found that these facts sufficed to support a finding of premeditation

 2   and deliberation, Bryant, 2014 WL 7025677, at *6, and we find no error.

 3          Petitioner disagrees, arguing that killing Ramirez was a result of an impulsive reaction.

 4   According to petitioner, Ramirez was bigger than him, and, before petitioner shot him, Ramirez

 5   had punched petitioner in the face, breaking his jaw. However, petitioner merely offers an

 6   alternative narrative of his encounter with Ramirez; his narrative does not negate the evidence

 7   supporting the jury’s findings of premeditation and deliberation. No matter how threatening

 8   Ramirez might have been, a fairminded jurist could reason that any threat had dissipated by the

 9   time Ramirez was crawling away from petitioner. Petitioner has not shown that there was

10   insufficient evidence of premeditation and deliberation in the killing of Ramirez.

11          As for Gomez, the other victim, petitioner does not explain why he believes that the jury

12   had insufficient evidence of premeditation and deliberation, so the court need not reach that issue.

13   In any event, a fairminded jurist could find premeditation and deliberation based on the facts that

14   Gomez was a witness at the crime scene, petitioner shot Gomez even though Gomez posed no

15   threat, and the fistfight had ended when petitioner shot Gomez. See also People v. San Nicolas,

16   34 Cal. 4th 614, 658-59 (2004) (reasoning that substantial evidence supported premeditation

17   when defendant saw second victim’s reflection in a mirror and turned around and stabbed her

18   because defendant could have motive to eliminate witness to first murder). Petitioner has not

19   shown that the Court of Appeal’s decision was unreasonable.

20              ii. Gang Enhancement
21          Petitioner challenges the enhancement of his sentence under Cal. Penal Code § 186.22(b),

22   arguing that the jury had insufficient evidence to find that petitioner committed the underlying

23   offenses with the specific intent to promote his gang. ECF No. 26 at 27. According to petitioner,

24   the shooting of Ramirez and Gomez was purely personal and unrelated to any gang affiliation.

25          Under California Penal Code Section 186.22(b), a court may enhance a sentence of “any

26   person who is convicted of a felony committed for the benefit of, at the direction of, or in
27   association with any criminal street gang, with the specific intent to promote, further, or assist in

28   any criminal conduct by gang members.” Petitioner does not deny that he committed the
                                                        7
 1   underlying offenses “in association” with a criminal street gang. Instead, he argues that

 2   insufficient evidence supported the second part of the analysis: whether he had the specific intent

 3   to promote, further, or assist in any criminal conduct by gang members. “Commission of a crime

 4   in concert with known gang members is substantial evidence which supports the inference that

 5   the defendant acted with the specific intent to promote, further or assist gang members in the

 6   commission of the crime.” People v. Villalobos, 145 Cal. App. 4th 310, 322 (2006). The specific

 7   intent to promote, further, or assist in any criminal conduct by a gang member—including the

 8   defendant’s own offenses—is enough under Section 186.22(b). See People v. Albillar, 51 Cal.

 9   4th 47, 65 (2010).

10          Here, a fairminded jurist could find sufficient evidence that petitioner committed the

11   offenses in concert with Hendrix, another gang member, and that petitioner acted with the

12   specific intent to assist Hendrix in the commission of a crime. The Court of Appeal found

13   enough evidence of petitioner’s intent to assist Hendrix. The Court of Appeal explained, “the

14   evidence showed that both Hendrix and [petitioner] were members of a criminal street gang and

15   worked together to locate Ramirez, as well as fought alongside each other in the altercation that

16   ultimately resulted in [petitioner] killing Ramirez.” Bryant, 2014 WL 7025677, at *3-4. Again,

17   we see no error.

18          Petitioner contends that the evidence does not show that he committed the underlying

19   offenses with the specific intent “to promote” his gang. ECF No. 26 at 27. Section 186.22(b)

20   requires “the specific intent to promote, further, or assist in any criminal conduct by gang
21   members” (emphasis added); petitioner’s argument does not refute the Court of Appeal’s

22   reasoning on petitioner’s specific intent to assist Hendrix, another gang member. See Bryant,

23   2014 WL 7025677, at *3-4. In any event, a fairminded jurist could reasonably reject petitioner’s

24   argument. Petitioner states correctly that this case lacks some characteristics common among

25   gang violence: Ramirez was not a gang member; no one shouted gang names; the fight was not a

26   turf battle; and no gang took credit for the killing. A fairminded jurist, however, could find that
27   the evidence showed that this was a gang shooting: rare is a teenager who kills a man for ten

28   dollars’ worth of marijuana or shoots a victim who is crawling away. This extraordinary level of
                                                        8
 1   violence and cruelty is consistent with the testimony of the prosecution’s expert on gangs, who

 2   explained that gangs tend to escalate the level of violence to build their reputation. RT 4:600-03.1

 3   Petitioner has not shown that the Court of Appeal’s decision on his gang enhancement is

 4   unreasonable.

 5          B. Ineffective Assistance of Counsel

 6          Another deferential standard governs a federal habeas petitioner’s claim of ineffective

 7   assistance of counsel. On direct appeal, the two-step inquiry from Strickland v. Washington

 8   guides the analysis. See 466 U.S. 668, 687 (1984). First, a criminal defendant must show some

 9   deficient performance by counsel that is “so serious that counsel was not functioning as the

10   counsel guaranteed the defendant by the Sixth Amendment.” Id. Second, the defendant must

11   show that the deficient performance caused him prejudice, which requires “showing that

12   counsel’s errors were so serious as to deprive [the petitioner] of a fair trial.” Id. On habeas

13   review, coupled with Section 2254(d)’s fairminded jurist standard, the Strickland requirements

14   become even more deferential: the question is “whether there is any reasonable argument that

15   counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S. at 105 (emphasis added).

16   That is, if there is even one reasonable argument that counsel did not violate the Strickland

17   standard—even if the state court has not identified that argument—the petitioner cannot obtain

18   habeas relief. See id. at 106.

19              i. Mental Impairments
20          Petitioner contends that he received ineffective assistance from his trial counsel because
21   counsel failed to investigate and raise issues pertaining to petitioner’s mental impairments.

22   Petitioner alleges that he has, among other conditions, Attention Deficit/Hyperactivity Disorder

23   (“ADHD”), an unidentified learning disability, an unidentified IQ score that is allegedly low, a

24   history of drug abuse, and an inability to assert himself. Given these mental impairments,

25   petitioner argues, his trial counsel should have moved for a competency proceeding, asked for

26   appropriate jury instructions, and offered expert testimony on the alleged mental impairments.
27
     1
       All “RT” citations refer to the reporter’s transcript, which includes the trial transcript. All “CT”
28   citations refer to the clerk’s transcript, which includes the parties’ court submissions.
                                                          9
 1   Petitioner also argues that his appellate counsel was ineffective in failing to raise these issues on

 2   appeal.

 3             Before June 1982, the defense of diminished capacity under California law could negate

 4   the premeditation and deliberation necessary for first-degree murder. See Daniels v. Woodford,

 5   428 F.3d 1181, 1208 n.29 (9th Cir. 2005); People v. Marshall, 13 Cal. 4th 799, 846 (1996).

 6   Mental illness and voluntary intoxication were both recognized as causes of diminished capacity.

 7   See People v. Marshall, 13 Cal. 4th 799, 846 (1996). However, California has now abolished the

 8   defense of diminished capacity in both adult and juvenile criminal proceedings.2 After the

 9   abolishment of the diminished capacity defense, a criminal defendant can raise what is known as

10   a diminished actuality defense and show that “because of his mental illness or voluntary

11   intoxication, he did not in fact form the intent unlawfully to kill.” People v. Saille, 54 Cal. 3d

12   1103, 1116-17 (1991) (emphasis in original). Thus, a criminal defendant cannot avoid a first-

13   degree murder conviction by showing that his mental illness precluded his ability to have the

14   required mental state, but he can introduce evidence that “tends to show that the defendant did or

15   did not in actuality (as opposed to capacity) have the mental state.” People v. Cortes, 192 Cal.

16   App. 4th 873, 908 (2011); accord People v. Elmore, 59 Cal. 4th 121, 142 (2014) (distinguishing

17   capacity to form mental state from actual formation of mental state). Petitioner makes no such

18   showing here.

19             Petitioner also relies on his alleged mental impairments to argue that he was denied a

20   competency hearing. A California trial court has a duty to suspend proceedings and determine a
21   criminal defendant’s mental competence if “a doubt arises in the mind of the judge as to the

22

23
     2
       See Cal. Penal Code § 25(a) (“The defense of diminished capacity is hereby abolished. In a
     criminal action, as well as any juvenile court proceeding, evidence concerning an accused
24   person's intoxication, trauma, mental illness, disease, or defect shall not be admissible to show or
     negate capacity to form the particular purpose, intent, motive, malice aforethought, knowledge, or
25   other mental state required for the commission of the crime charged.”); id. § 28(b) (“As a matter
26   of public policy there shall be no defense of diminished capacity, diminished responsibility, or
     irresistible impulse in a criminal action or juvenile adjudication hearing.”); People v. Nelson, 1
27   Cal. 5th 513, 556 (2016) (rejecting argument that defendant suffered from paranoid schizophrenia
     on morning of shootings and that his severe mental disorder caused him delusions after
28   abolishment of diminished capacity defense).
                                                        10
 1   mental competence of the defendant.” People v. Mickel, 2 Cal. 5th 181, 201 (2016). A criminal

 2   defendant is mentally incompetent if he lacks “sufficient present ability to consult with his lawyer

 3   with a reasonable degree of rational understanding” or “a rational as well as factual understanding

 4   of the proceedings” against him. Id. Only “substantial evidence” triggers a criminal defendant’s

 5   a competency hearing as a matter of right. Id. The defendant must exhibit more than “a

 6   preexisting psychiatric condition that has little bearing on the question . . . whether the defendant

 7   can assist his defense counsel.” People v. Rogers, 39 Cal. 4th 826, 847 (2006) (citation omitted).

 8          A similar standard applies to jury instructions on mental impairments. A jury instruction

 9   on involuntary manslaughter is “required whenever there is substantial evidence indicating the

10   defendant did not actually form the intent to kill.” People v. Rogers, 39 Cal. 4th 826, 884 (2006)

11   (emphasis added). A jury verdict of involuntary manslaughter is “warranted where the defendant

12   demonstrates that because of his mental illness . . . he did not in fact form the intent unlawfully to

13   kill (i.e., did not have malice aforethought).” People v. Rogers, 39 Cal. 4th 826, 884 (2006).

14          Here, petitioner’s evidence does not show any severe mental impairment. See CT 3:770-

15   73; ECF No. 26 at 80-86. For example, petitioner’s declaration states:

16                  I have been told by my mom I have a history of (ADHD), I am slow
                    at learning and been receiving SSI for my disabilities. I am a
17                  Develop[]mental Disabled Prisoner (DDP) inmate and enrolled in
                    the mental health services. I was taking Remeron. I have put in a
18                  request for my mental records for this prison. I don[’]t know how
                    to get records regarding me from the outside agencies. I have tried
19                  to get my public defender file but they refuse to send to me after
                    several request[s]. I do not underst[a]nd the laws and proce[]dures
20                  of court. Manuel Shotwell T57486 is my only legal
                    represent[t]ative and he has prepared all motions/writs on my
21                  behalf. I have a hard time reading and understanding and my tabe
                    score is below 4.0 so I need assist[a]nce.
22

23   ECF No. 26 at 83. These statements are too vague even for a pro se litigant and do not suggest

24   that petitioner’s mental impairments affected actual formation of the required mental state. We

25   know of no authority establishing that ADHD can require a competency proceeding. Petitioner’s

26   reference to SSI appears to be a reference to Supplemental Security Income under the Social
27   Security Act, see generally 42 U.S.C. §§ 1381-83f, but an individual can be disabled under that

28   Act for a wide variety of reasons, see 42 U.S.C. § 1382c (a)(3)(A) (defining disability), so having
                                                        11
 1   received SSI does not show that petitioner suffered severe mental impairments for habeas

 2   purposes. Likewise, being classified as a DDP inmate does not show that petitioner suffered

 3   severe mental impairment for habeas purposes: petitioner’s exhibit on his DDP status shows that

 4   he required simple instructions, assistance with reading and writing, and assistance in stressful or

 5   new situations. See ECF No. 26 at 86. Petitioner does not explain how such difficulties matter

 6   here. Nor does he identify his mental impairments, and the record gives us no reason to believe

 7   that petitioner’s conditions are so severe that he cannot identify his own mental impairments,

 8   especially with the help of another individual (Manuel Shotwell). See ECF No. 26 at 83.

 9           Petitioner concedes in his traverse that he adduces no evidence in support of his alleged

10   mental impairments, but he faults the state public defender’s office for failing to help him obtain

11   such evidence. See ECF No. 48 at 9. He vaguely states that the public defender’s office has been

12   “uncooperative,” but he does not allege that he alerted his counsel of his unidentified mental

13   impairments during his state criminal proceedings. Neither does he explain how his counsel

14   could have learned about those impairments. Petitioner asks for an evidentiary hearing, id., but

15   the court should not hold an evidentiary hearing in the absence of any explanation of petitioner’s

16   supposed mental impairments (aside from petitioner’s claim that his mother told him that he had a

17   history of ADHD)—and without any justification of petitioner’s failure to develop the record in

18   state court.

19           In sum, because petitioner has not shown that he had severe mental impairments, he has

20   not shown that any fairminded jurist would find his trial and appellate counsel ineffective or that
21   he suffered prejudice because of the alleged errors.

22                  ii. Severance
23           At trial, petitioner’s main defense was that he was not the shooter. See generally

24   RT 5:795-815 (closing argument of petitioner’s trial counsel). Petitioner argues that he received

25   ineffective assistance from his trial counsel because she failed to move for severance, which

26   would have resulted in separate trials for petitioner and Hendrix. He also argues that his appellate
27   counsel was ineffective because counsel failed to brief the issue.

28
                                                       12
 1          Plaintiff’s severance claim fails for two reasons. First, there is “no clearly established

 2   federal law requiring severance of criminal trials in state court even when the defendants assert

 3   mutually antagonistic defenses.” Runningeagle v. Ryan, 686 F.3d 758, 774 (9th Cir. 2012);

 4   accord Zafiro v. United States, 506 U.S. 534, 538-39 (1993); Collins v. Runnels, 603 F.3d 1127,

 5   1131 (9th Cir. 2010). Because there is no clearly established federal law requiring severance of

 6   criminal trials in state court even when the defendants assert mutually antagonistic defenses, there

 7   can be no violation of clearly established federal law for counsel’s failure to move for severance.

 8   See Runningeagle, 686 F.3d at 774; Bunn v. Lopez, No. 11-cv-1373, 2016 WL 4010038, at *18

 9   (E.D. Cal. July 26, 2016), aff’d, 740 F. App’x 145 (9th Cir. 2018).

10          Second, petitioner cannot satisfy the prejudice prong of the Strickland analysis.

11   Ramirez’s mother, Leticia Pagatpatan, testified at trial that she saw petitioner shooting at Ramirez

12   while Ramirez was crawling on the ground and that Hendrix was not the one shooting:

13                  Q What was Samuel doing when you saw him?
14                  A Shooting my son.
15                  ...
16                  Q Did you see who was holding the gun?
17                  A Yes.
18                  Q I am going to have Mr. Joseph Hendrix stand up. Was this boy
                    holding the gun?
19
                    A No.
20
                    ...
21
                    Q Did you say when you saw him on the ground, that he was prone?
22                    Is that the word you used?
23                  A (Shakes head.)
24                  Q I didn’t hear the word.
25                  A He was crawling.
26                  Q Crawling. Is it fair to say he was crawling as if he were with his
                      face and his chest toward the ground?
27
                    A Yes.
28
                                                       13
 1   RT 2:238-39, 263, 267. Emmanuel Gomez,3 the victim for the attempted murder count, testified

 2   that petitioner had shot him:

 3                  Q After you heard the first shot, what did you do?
 4                  A I turned to see where it was coming from.
 5                  Q Did you see anybody shooting?
 6                  A Yes, I did.
 7                  Q Who was it that was shooting?
 8                  A Samuel Bryant.
 9                  Q You got hit at some point, didn’t you?
10                  A Yes, I did.
11                  ...
12                  Q How many times did you get shot?
13                  A I got shot once.
14   RT 2:289. Petitioner’s mother, Stacey Smiley, testified at trial that she did not see Hendrix at the

15   scene of the shooting. See RT 3:428-29. Petitioner identifies no evidence supporting his claim

16   that Hendrix was the shooter. Given these circumstances, a reasonable jurist could find that, even

17   if the trial court had held two separate trials for petitioner and Hendrix, the outcome of the trial

18   would have been the same.

19          In his traverse, petitioner does not deny that he was the shooter. Indeed, in response to

20   respondent’s argument that the evidence was “compelling” that petitioner was the shooter,
21   ECF No. 39 at 38, petitioner concedes that fact:

22                  The issue has been presented with merit and really need no further
                    argument, but (PET) will high-light to the court that the Attorney
23                  General answer stated: Indeed, there was compelling evid. (PET)
                    was the shooter. That is the problem! “Common Sense” would lead
24                  a competent Attorney not to argue such a weak position and destroy
                    (PET) credibility while his own uncle/co. def is arguing (PET) is in
25                  fact the shooter! There is more likely than not of a chance the trial
                    court would’ve granted the motion to sever. Having made the
26
27   3
      The prosecutor and the Court of Appeal referred to Emmanuel Gomez as “Manuel Gomez,” but
     we rely on the witness’s own spelling of his name. Compare RT 2:267, and Bryant, 2014 WL
28   7025677, at *1, with RT 2:268.
                                                     14
 1                  [ommission] (PET) was prejudiced and the facts simply lead to it no
                    doubt! Accordingly, reversal is the just remedy.
 2

 3   ECF No. 48 at 10 (emphasis added). Although petitioner appears to argue that his trial counsel

 4   should have raised some defense other than that petitioner was not the shooter, that reasoning

 5   does not support his claim that his trial counsel was ineffective for failing to move for severance.

 6   Even if the trial court did hold two separate trials, the prosecution could introduce the above-cited

 7   witness testimony. Because petitioner has not shown that the outcome of the trial would have

 8   been different absent his counsel’s alleged error, he has not satisfied the prejudice prong of

 9   Strickland. The court should therefore decline to grant habeas relief on the ground that

10   petitioner’s counsel failed to move for severance.

11              iii. Provocation and Heat of Passion

12          Petitioner contends that his trial counsel was ineffective in failing to argue that the

13   shootings occurred because of provocation or in the heat of passion and for failing to ask for jury

14   instructions on provocation or heat of passion. He also contends that his appellate counsel was

15   ineffective for failing to brief these issues. Petitioner argues under the same heading (ineffective

16   assistance of counsel) that the trial court should have given jury instructions sua sponte on

17   provocation and heat of passion, even though a court’s failure to act sua sponte is not ineffective

18   assistance of counsel. See ECF No. 26 at 69. Petitioner repeats the same argument addressed

19   above: that the shootings occurred in response to petitioner’s physical altercation with Ramirez—

20   a bigger man who had broken petitioner’s jaw.

21          Again, petitioner cannot satisfy the prejudice prong of Strickland. As discussed above,

22   the evidence showed that petitioner was angry when searching for Ramirez. Petitioner armed

23   himself before the fistfight. And by the time Ramirez was crawling on the ground, any threat to

24   petitioner had arguably dissipated. Given the facts of the case, trial counsel’s failure to pursue the

25   provocation theory or the heat-of-passion theory cannot establish prejudice.

26          Petitioner also cannot obtain habeas relief based on the state trial court’s failure to give

27   sua sponte jury instructions on provocation and heat of passion. The Ninth Circuit has explained

28   that there is no clearly established federal constitutional right to lesser included instructions in
                                                        15
 1   non-capital cases. See United States v. Begay, 673 F.3d 1038, 1045 (9th Cir. 2011) (reasoning on

 2   direct appeal that murder defendant is not automatically entitled to jury instruction on heat of

 3   passion); United States v. Rivera-Alonzo, 584 F.3d 829, 834 n.3 (9th Cir. 2009) (noting that no

 4   such constitutional right exists in habeas context); Solis v. Garcia, 219 F.3d 922, 929 (9th Cir.

 5   2000) (per curiam) (reasoning on habeas review that failure to instruct on heat-of-passion

 6   voluntary manslaughter did not constitute constitutional error); Atchley v. Fox, No. 13-cv-9268,

 7   2015 WL 10733958, at *18 (C.D. Cal. Oct. 6, 2015), report and recommendation adopted, 2016

 8   WL 1688737 (C.D. Cal. Apr. 26, 2016) (same). Moreover, given the facts of the case, the

 9   omission of the jury instruction had no substantial and injurious effect or influence on the jury.

10   See Mora v. Lewis, 630 F. App’x 658, 661 (9th Cir. 2015) (applying harmless error standard from

11   Brecht v. Abrahamson, 507 U.S. 619 (1993), to state trial court’s failure to instruct jury on

12   provocation and heat of passion).

13          C. Bifurcation

14          Before trial, petitioner’s trial counsel moved to bifurcate proceedings, seeking to separate

15   Count 6—active participation in a criminal street gang (Cal. Penal Code § 186.22(a))—from the

16   other counts facing petitioner. The trial court declined to bifurcate, and the Court of Appeal

17   affirmed. In this habeas proceeding, petitioner contends that his right to a fair trial and his rights

18   under the Fourteenth Amendment were violated by the court’s refusal to bifurcate. ECF No. 26 at

19   17. This claim fails for two reasons.

20          First, petitioner does not identify any Supreme Court precedent in support of his claimed
21   right to bifurcation, and we have found none. Petitioner’s vague appeals to his fair trial rights and

22   to the Fourteenth Amendment, without more, do not state a cognizable federal habeas claim. See

23   Casey v. Moore, 386 F.3d 896, 913 (9th Cir. 2004). Only the holdings in the Supreme Court’s

24   decisions can identify “clearly established Federal law,” see Atwood v. Ryan, 870 F.3d 1033,

25   1046 (9th Cir. 2017), and petitioner has identified none.

26          Second, the Court of Appeal explained that the trial court’s refusal to bifurcate
27   proceedings was a harmless error at best, given that the trial court instructed the jury that it should

28   consider the evidence of gang activity only (1) when evaluating the gang-related crimes and
                                                        16
 1   enhancements and (2) when considering whether petitioner had a motive to commit the other

 2   charged crimes. See Bryant, 2014 WL 7025677, at *5. Petitioner does not argue that the limiting

 3   jury instruction was defective in any way. Because any error was harmless, the court should not

 4   grant habeas relief based on the court’s decision not to bifurcate proceedings. See Brecht, 507

 5   U.S. at 619.

 6          D. Sentencing

 7          At the time of the offenses, petitioner was a sixteen-year-old with no criminal history.

 8   The trial court did not consider his youth in sentencing him to an aggregate term of eighty-two

 9   years to life, precluding parole until his ninety-ninth birthday. The Court of Appeal determined

10   that the trial court had erred by sentencing petitioner without taking into account his youth, but

11   concluded that the enactment of California Penal Code Section 3051, which allowed petitioner to

12   obtain a parole hearing during the twenty-fifth year of his incarceration, mooted the issue of

13   whether his sentence violated the Eighth Amendment. See Bryant, 2014 WL 7025677, at *5.

14          The Eighth Amendment’s prohibition against cruel and unusual punishment requires

15   different treatment for juvenile offenders at sentencing. A juvenile may not be sentenced to life

16   in prison without parole unless he or she has committed homicide. Graham v. Florida, 560 U.S.

17   48, 74 (2010). Even in a homicide case, a state’s sentencing law violates the Eighth Amendment

18   if it mandates a life sentence without parole for a juvenile. See Miller v. Alabama, 567 U.S. 460,

19   479 (2012). When a state’s sentencing law does not require life in prison without parole, a

20   sentence of life without parole is not foreclosed, but under Miller v. Alabama, the sentencing
21   court must consider the “mitigating qualities of youth,” 567 U.S. at 476, such as “how children

22   are different, and how those differences counsel against irrevocably sentencing them to a lifetime

23   in prison,” Montgomery v. Louisiana, 136 S. Ct. 718, 733 (2016) (quoting Miller, 567 U.S. at

24   476, 480). The requirements of Miller, decided in June 2012, about four months after the

25   offenses in this case, apply retroactively. See id. at 727.

26          Miller does not require that states relitigate sentences in every case involving juvenile
27   offenders sentenced to life without parole. See id. at 736. As the Supreme Court explained in

28   Montgomery v. Louisiana, a state may remedy a Miller violation by granting a juvenile homicide
                                                        17
 1   offender parole eligibility. See id. As an example, the Court in Montgomery referenced

 2   Wyoming’s statute, which provided parole eligibility for juvenile offenders after twenty-five

 3   years of incarceration. See id. (citing Wyo. Stat. Ann. § 6-10-301(c) (2013)). According to the

 4   Court, “Allowing those offenders to be considered for parole ensures that juveniles whose crimes

 5   reflected only transient immaturity—and who have since matured—will not be forced to serve a

 6   disproportionate sentence in violation of the Eighth Amendment.” Id.

 7           In response to Miller, California enacted new statutory provisions, including California

 8   Penal Code Section 3051. See also 2013 Cal. Legis. Serv. Ch. 312 (S.B. 260) (“The purpose of

 9   this act is to establish a parole eligibility mechanism . . . in accordance with . . . Miller . . . .”).

10   Section 3051 mandates parole hearings for juveniles during the fifteenth, twentieth, or twenty-

11   fifth year of incarceration, depending on the “controlling offense”—meaning the offense or

12   enhancement for which the sentencing court imposed the longest term of imprisonment. See Cal.

13   Penal Code § 3051(a)(2); People v. Franklin, 63 Cal. 4th 261, 277-78 (2016). A juvenile is

14   entitled to a parole hearing during his or her twenty-fifth year at the latest. Cal. Penal Code

15   § 3051(a)(2); Franklin, 63 Cal. 4th at 278. Section 3051 requires a “meaningful opportunity to

16   obtain release” for a juvenile at each parole hearing and requires the Board of Parole Hearings to

17   adopt regulations “consistent with relevant case law.” Cal. Penal Code § 3051(e). Psychological

18   evaluations and risk assessment instruments, if used, must consider “the diminished culpability of

19   youth as compared to that of adults, the hallmark features of youth, and any subsequent growth

20   and increased maturity of the individual.” Id. § 3051(f)(1). Section 3051 applies retroactively
21   and supersedes juvenile sentences imposed even before its effective date of January 1, 2014,

22   regardless of the date of conviction. See Franklin, 63 Cal. 4th at 278.4

23           Here, the Court of Appeal’s decision that the enactment of Section 3051 mooted

24   petitioner’s Eighth Amendment claim is not unreasonable. The California legislature enacted

25   Section 3051 to comply with Miller; it requires a meaningful opportunity for parole release for

26   4
      Section 3051 excludes some categories of juvenile offenders from parole eligibility such as the
27   offenders sentenced under California’s Three Strikes Law, Cal. Penal Code §§ 667(b)-(i),
     1170.12, and Jessica’s law, id. § 667.61. See Franklin, 63 Cal. 4th at 278. Those exceptions do
28   not apply here.
                                                     18
 1   juveniles and provides for regulations consistent with case law. As with the Wyoming statute

 2   referenced in Montgomery, 136 S. Ct. at 736, Section 3051 makes California juvenile offenders

 3   eligible for parole during their twenty-fifth year of incarceration at the latest. The California

 4   Supreme Court has held that the enactment of Section 3051 mooted a claim arising under Miller.

 5   See Franklin, 63 Cal. 4th at 276-77. Recently, the Ninth Circuit agreed with that reasoning:

 6                  The California Supreme Court has recognized that § 3051(b)(4)
                    effectively moots a Miller claim by converting a juvenile’s LWOP
 7                  sentence into one for life with the possibility of parole after 25
                    years. We agree; the district court therefore correctly denied
 8                  Bunn’s petition for habeas relief.
 9   See Bunn v. Lopez, 740 F. App’x 145, 147 (9th Cir. 2018) (citing Franklin, 63 Cal. 4th at 276).

10          Petitioner repeats his appellate argument that his sentence of eighty-two years to life is

11   practically a life sentence with no possibility of parole. He does not address the significance of

12   Section 3051. The enactment of Section 3051 makes petitioner eligible for a parole hearing

13   during his twenty-fifth year of incarceration. See Franklin, 63 Cal. 4th at 279 (reasoning that a

14   juvenile offender convicted of first-degree murder under California is entitled to parole hearing

15   during his twenty-fifth year of incarceration); Bryant, 2014 WL 7025677, at *5. Because a term

16   of imprisonment of twenty-five years to life is not a life sentence without parole, it does not run

17   afoul of Miller. See Demirdjian v. Gipson, 832 F.3d 1060, 1077 (9th Cir. 2016) (concluding that

18   a sentence of two consecutive terms of twenty-five years to life is not life without parole and that

19   such sentence does not trigger Miller requirements).

20          E. Incorporation of Claims Raised by Hendrix on Direct Appeal
21          Petitioner purports to incorporate the arguments raised by his codefendant, Hendrix, on

22   direct appeal. He says in his petition:

23                  Bryant Joins In The Brief And Arguments Raised By Co-
                    Defendant Joseph Hendrix.
24
                    Samuel Bryant joins in the brief filed by his Joseph Hendrix, and in
25                  all arguments raised in that brief. (Cal. Rules of Court, rule
                    8.200(a)(5).)
26
27

28
                                                        19
 1   ECF No. 26 at 42. Petitioner does not develop this line of argument,5 so the court need not

 2   consider it. See Williams v. Rodriguez, No. 14-cv-2073, 2017 WL 511858, at *9 (E.D. Cal. Feb.

 3   8, 2017) (“Undeveloped arguments that are only argued in passing or made through bare,

 4   unsupported assertions are deemed waived.”) (citing Christian Legal Soc. Chapter of Univ. of

 5   California v. Wu, 626 F.3d 483, 487 (9th Cir. 2010)); Lexington Ins. Co. v. Silva Trucking, Inc.,

 6   No. 14-cv-15, 2014 WL 1839076, at *3 (E.D. Cal. May 7, 2014) (collecting cases).

 7             F. Motions to Amend Petition and to Stay Proceedings

 8             Petitioner moves to amend his petition, seeking to add four new claims. He does not

 9   develop arguments supporting these claims but rather appeals to broad principles and bodies of

10   law that he alleges entitle him to habeas relief. Petitioner states:

11                        I. Petitioner’s judgment should be conditionally reversed and
                             remanded due to the passage of Proposition 57 and the
12                           standard set in Estrada and the guaranteed equal protection
                             of the law under California and United States Constitution.
13                           ...
14                        II. Petitioner’s sentence must be remanded to the trial court
                              under SB 620 to permit the Court to exercise its discretion
15                            to strike the firearm enhancement imposed in this case. . . .
16                        III. Petitioner is entitled to make a record of mitigating evidence
                               tied to his youth under Franklin and his guaranteed right to
17                             equal protection of the law as protected by state and federal
                               constitutions. . . .
18
                          IV. Penal Code Section 186.22(b)(1) is unconstitutionally
19                            Standardless it invites arbitrary enforcement violating
                              petitioner’s rights to trial and due process guaranteed by
20                            state and federal constitution. . . .
21   ECF No. 50 at 15-26; see also ECF No. 51. Petitioner states that these are “newly discovered”

22   claims arising from recent changes in California state law and that the alleged legal changes

23   establish “extraordinary circumstances” justifying his late attempt to add new claims. See ECF

24   No. 50 at 3. Petitioner also argues that the court should stay this case while he exhausts these

25   claims in state court. See id.

26
27

28   5
         Petitioner appears to have copied and pasted various parts of his appellate brief into his petition.
                                                        20
 1          The court should deny petitioner’s motion to amend because the proposed amendment is

 2   futile. See Murray v. Schriro, 745 F.3d 984, 1014 (9th Cir. 2014). First, errors of state law

 3   ordinarily cannot support cognizable federal habeas claims, Deck v. Jenkins, 814 F.3d 954, 977

 4   (9th Cir. 2016), unless the errors rise to the “level of a due process violation,” Smith v. Ryan, 823

 5   F.3d 1270, 1282 n.8 (9th Cir. 2016) (quoting Lewis v. Jeffers, 497 U.S. 764, 781 (1990)).

 6   California’s Proposition 57, referenced in petitioner’s first claim, changed California state-law

 7   procedures on how a juvenile offender is prosecuted. See People v. Superior Court (Lara), 4 Cal.

 8   5th 299, 303-05 (2018) (discussing proposition 57). In re Estrada, decided by the California

 9   Supreme Court, interpreted state law. 63 Cal. 2d 740, 742 (1965). California’s Senate Bill 620

10   amended the California Penal Code to allow sentencing courts to strike firearm enhancements

11   under state law. See generally 2017 Cal. Legis. Serv. Ch. 682 (S.B. 620).

12          The Franklin decision by the California Supreme Court partly concerned federal law in

13   that it considered the Eighth Amendment and the Miller requirements in evaluating whether the

14   enactment of California Penal Code Section 3051 mooted a juvenile offender’s claim arising

15   under Miller. See 63 Cal. 4th at 276. But the proposition for which petitioner cites Franklin—

16   that he should be allowed an opportunity to develop the record pertaining to his youth—relied not

17   on any rule of clearly established federal law, but on the California Supreme Court’s own

18   rationale: that developing a record related to youth is more appropriate when it is done around the

19   time of the offense “rather than decades later when memories have faded, records may have been

20   lost or destroyed, or family or community members may have relocated or passed away.” 63 Cal.
21   4th at 284. The U.S. Supreme Court in Miller did not establish such a procedural safeguard.

22   Indeed, the California Supreme Court in Franklin reached the issue of whether to remand the case

23   after deciding that the enactment of Section 3051 had mooted a claim under the Eighth

24   Amendment and Miller. See id. Given the Franklin court’s conclusion that a claim arising under

25   the Eighth Amendment and Miller was moot, the decision to remand the case for additional

26   development of the record relating to youth cannot have been based on either the Eighth
27   Amendment or Miller. The California Supreme Court was of course permitted to provide greater

28   procedural protection than that mandated by Miller, but its decision to do so did not result in a
                                                       21
 1   rule of clearly established federal law that would bind this court in a Section 2254 proceeding.

 2   See Atwood, 870 F.3d at 1046 (“[C]learly established Federal law includes only the Supreme

 3   Court's decisions.”). Because the Franklin procedure of developing the record on a juvenile

 4   offender’s youth is not a matter of federal law, petitioner’s request for an opportunity to develop

 5   the record on petitioner’s youth does not state a cognizable federal habeas claim. Petitioner has

 6   not yet presented these new claims to state court; we need not decide whether any state law

 7   violation has risen to the level of a due process violation.6

 8          Second, general appeals to broad principles do not state cognizable federal habeas claims.

 9   See Casey, 386 F.3d at 913. Only the holdings in the Supreme Court’s decisions can identify

10   “clearly established Federal law.” See Atwood, 870 F.3d at 1046. Although petitioner refers to

11   principles of equal protection, he does not explain how such principles matter here. He also does

12   not identify any relevant Supreme Court holding. The court should not grant habeas relief based

13   on petitioner’s vague references to equal protection.

14          Third, petitioner’s challenge to California Penal Code Section 186.22, which concerns his

15   gang enhancement, is untimely. As noted above, petitioner’s sentence was enhanced under

16   Section 186.22 before he filed the petition in this case. Petitioner has not explained how his

17   challenge to Section 186.22 complies with the one-year statute of limitations. See 28 U.S.C.

18   § 2244(d)(1).

19          In sum, the court should deny petitioner’s motion to amend because the proposed

20   amendment is futile. Because the proposed amendment does not state a cognizable federal habeas
21   claim, we need not consider petitioner’s request for a stay of this case. See Rhines v. Weber, 544

22   U.S. 269, 277 (2005).

23
     6
       As respondent acknowledges in the answer, ECF No. 39 at 25, the California Supreme Court has
24   denied petitioner’s request for review without prejudice to any relief petitioner may pursue after
     the California Supreme Court’s decisions in Franklin, 63 Cal. 4th 261, In re Alatriste, 317 P.3d
25   1183 (Cal. 2014), and In re Bonilla, 381 P.3d 222 (Cal. 2016). It appears that petitioner may not
26   be precluded from pursuing remedies such as the development of record on youth in state court,
     but that is a question of state law for California courts to decide. Should any violation of due
27   process arise, petitioner may pursue remedies in federal court after he has exhausted his remedies
     in state court. Depending on the circumstances, petitioner may open a new habeas case before
28   this court or move to reopen this case—upon a showing of good cause.
                                                         22
 1   III.    Certificate of Appealability

 2           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 3   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 4   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

 5   requires that a district court issue or deny a certificate of appealability when entering a final order

 6   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

 7   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

 8   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

 9   standard requires the petitioner to show that “jurists of reason could disagree with the district

10   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

11   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

12   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

13           Here, petitioner has not made a substantial showing of the denial of a constitutional right.

14   Thus, the court should decline to issue a certificate of appealability.

15   IV.     Findings and Recommendations

16           The court should deny the petition for a writ of habeas corpus, ECF No. 26, and

17   petitioner’s motion for leave to amend and for a stay, ECF No. 50, and decline to issue a

18   certificate of appealability.

19           These findings and recommendations are submitted to the U.S. District Court Judge

20   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

21   Practice for the United States District Court, Eastern District of California. Within 14 days of the

22   service of the findings and recommendations, any party may file written objections to the findings

23   and recommendations with the court. That document must be captioned “Objections to

24   Magistrate Judge’s Findings and Recommendations.” The District Judge will then review the

25   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

26
27

28
                                                        23
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 28, 2019
 4                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 202
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    24
